Citation Nr: 0427274	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-21 930	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

The appellant, her son and her daughter


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from September 1955 
to September 1957.  He also served in the Iowa National Guard 
from 1958 to 1978.  He died in  February 2001.  The appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for the cause 
of the veteran's death.

In April 2004, the appellant, her son and her daughter 
appeared at the Des Moines RO and testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.  In conjunction with the hearing, the 
appellant submitted additional evidence directly to the Board 
with a waiver of RO review in accordance with 38 C.F.R. § 
20.1304 (2003).  Nevertheless, the Board has determined that 
a remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veteran Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The VCAA of 2000 was signed into law on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits; 
and redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).  

Certain chronic disabilities, such as hypertension and/or 
arteriosclerotic heart disease, are presumed to have been 
incurred in service if manifest or aggravated to a 
compensable degree within one year of discharge from active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty, including an acute myocardial infarction, cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 U.S.C.A. § 101(24) (2003).  Active duty 
for training includes full-time duty performed by members of 
the National Guard of any state.  38 C.F.R. § 3.6 (c)(3) 
(2003).  The term "inactive duty training" includes duty 
(other than full-time duty) performed under sections 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.  

The record indicates that the veteran died in October 2001.  
The cause of death was listed as heart failure due to 
cardiomyopathy, due to coronary artery disease.  

Consequently, to establish service connection for service 
connection for the cause of the veteran's death due to 
arteriosclerotic heart disease, the evidence must show that 
the veteran's heart disease was manifested during one of his 
periods of active duty or within one year of his discharge 
from either period of service; or that he was diagnosed with 
heart disease during a recognized period of active duty for 
training or that he experienced an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
during a period of inactive duty training.  

The evidence does not show, and the appellant has not 
asserted, that the veteran's heart disease and/or myocardial 
infarction began in or was occurred during his period of 
active duty from September 1955 to September 1957.  
Additionally, it was not diagnosed within one year of his 
discharge from active duty, i.e., by September 1958.  She has 
asserted that he received an influenza vaccine in September 
1974, during a weekend drill period, she believes caused his 
subsequent myocardial infarction.  


Records from the Iowa National Guard confirm that the veteran 
had a two-week period of annual training from June 29, 1974 
to July 13, 1974.  He also appeared for a weekend drill from 
September 28-29, 1974.  A private medical record indicated 
that he was admitted to a hospital on October 7, 1974.  The 
admission note indicated that he was admitted with EKG 
changes from the office.  He had enzyme studies and EKG's 
with a history of two rather severe bouts of chest pain, one 
a week ago last Sunday and one last Thursday night.  

Another contemporaneous, but undated record, indicated that 
the veteran was seen in the office the previous Friday with 
complaints that on the previous Sunday while on guard duty he 
received a flu shot and his arm became quite sore.  From 
about 2:00 p.m., that day until 10:00 at night when he 
arrived home, he had some vague chest pains anterior in 
position radiating up to the upper chest and neck.  

After a good night's rest, the pain subsided.  He was fine 
until the following Thursday when he had rather severe pains 
in his chest and neck which disappeared after he went to bed.  
He was seen in the office on Friday, where an EKG showed no 
specific damages or indications and he was advised to return 
on Monday for further studies.  On Monday, he presented with 
more pain in his chest and an EKG showed some serial changes 
suggestive of a myocardial infarction.  He was admitted to 
the hospital.  

An opinion provided in October 2003 from a medical 
professional who did not indicate her credentials after her 
name, concluded that it was not likely that the flu shot the 
veteran received during weekend drill caused the myocardial 
infarction.  She explained that there were no data in the 
medical literature to show that a myocardial infarction was 
an adverse reaction to the influenza vaccine.  

However, the Board finds that the critical question in this 
case is not what caused the myocardial infarction, but rather 
when it occurred.  As outlined above, in order to establish 
service connection for the cause of the veteran's death on 
the basis of his heart disease, it must be shown that the 
myocardial infarction actually occurred during the weekend 
drill period, i.e., on either September 28th or 29th, 1974, 
including his travel time to and from home.  Based on the 
discussions found in the records above, the Board finds that 
another medical opinion is necessary from an appropriate 
specialist in order to answer this question.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The appellant is advised that she has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  




Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The veteran's file should be 
forwarded to a VA cardiologist or other 
specialist in the field of cardiology.  

After a thorough review of the relevant 
medical reports, the physician should 
provide an opinion as to whether the 
contemporaneous clinical records indicate 
that it is at least as likely as not that 
the veteran's myocardial infarction 
occurred on September 28th or 29th, 1974.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the medical review of the record.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the medical review of 
the record.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

